Citation Nr: 0216085	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  96-33 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines



THE ISSUE

Entitlement to a rating in excess of 30 percent for irritable 
bowel syndrome with helminthiasis, to include the issue of 
whether a separate rating is warranted for each disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active duty in the Commonwealth Army of the 
Philippines in the service of the United States Armed Forces 
from December 1941 to September 1942 and from November 1945 
to May 1946, and recognized guerilla service from November 
1944 to November 1945.  The veteran was a prisoner of war of 
the Japanese Imperial Forces from April to September 1942.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action of March 
1996, by the Manila, Philippines Regional Office (RO), which 
denied the veteran's claim of entitlement to a rating in 
excess of 10 percent for helminthiasis and malnutrition.  The 
veteran perfected an appeal of the rating assigned for 
helminthiasis and malnutrition.  Following a VA examination 
in August 1996, a rating action in November 1996 granted 
service connection for irritable bowel syndrome, and assigned 
a rating of 30 percent for the combined disabilities of 
irritable bowel syndrome, helminthiasis, and malnutrition 
effective May 22, 1996.  

In September 1999, the Board remanded the case the case to 
the RO for further development.  Following the requested 
development, a rating action of May 2002 assigned a separate 
10 percent rating for malnutrition; the RO confirmed the 30 
percent rating for irritable bowel syndrome with 
helminthiasis.  

In a statement dated in August 1999, and received in 
September 1999, the veteran purported to submit a notice of 
disagreement with decisions reached by the RO in an October 
1998 rating decision.  However, with the exception of the 
claims for entitlement to special monthly compensation on 
account of the need for regular aid and attendance or on 
account of being housebound, and entitlement to service 
connection for post-traumatic osteoarthritis; the veteran had 
previously submitted a notice of disagreement with those 
issues and they were the subject of the September 1999 Board 
decision.  In February 2000 the RO issued a statement of the 
case with regard to the issues of entitlement to special 
monthly compensation on account of the need for regular aid 
and attendance or on account of being housebound, and 
entitlement to service connection for post-traumatic 
osteoarthritis.  However the veteran did not submit a 
substantive appeal with regard to these issues and they have 
not been certified for appellate consideration.  Cf. Marsh v. 
West, 11 Vet. App. 468 (1998); VAOPGCPREC 9-99 (1999).  

In the August 1999 statement the veteran also expressed the 
desire to appoint another representative before the Board.  
However, the veteran did not revoke his previous power of 
attorney or submit form 21-22, Appointment of Veteran's 
Service Organization as Claimant's Representative.  38 C.F.R. 
§ 20.602 (2001).  

By a rating action in August 2002, the RO denied the 
veteran's claim of entitlement to service connection for 
chronic fatigue syndrome.  The veteran was notified of that 
determination, and of his appellate rights, by letter dated 
in August 2002.  No notice of disagreement (NOD) with that 
determination has been submitted, and those issues have not 
been certified for appellate consideration.  Therefore, those 
issues are not in proper appellate status and will not be 
addressed herein.  38 U.S.C.A. § 7105 (West 1991).  

In a brief on appeal dated in October 2002, the veteran's 
representative listed the issue of entitlement to an earlier 
effective date for the grant of service connection for 
ischemic heart disease as being on appeal.  However, this 
issue was decided in the Board previous decision, and there 
is no indication that the veteran has sought to reopen that 
claim.


FINDINGS OF FACT

1.  The veteran's irritable bowel syndrome with helminthiasis 
is currently manifested by symptomatology that includes 
colicky abdominal pain, bowel movements that alternate 
between constipation and diarrhea, and parasitology findings 
of Trichuris trichiura; and he is in receipt of the maximum 
schedular evaluation for this disability.

2.  VA regulations prohibit an evaluation for helminthiasis 
that is separate from irritable bowel syndrome.  

3.  The veteran's gastrointestinal disabilities are not 
unusual or exceptional in nature, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for irritable bowel syndrome with helminthiasis have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.321(b)(1), Part 4, including §§ 4.1, 4.2, 4.7, 
4.20, Code 7324-7319 (2002).  

2.  A separate disability evaluation for helminthiasis may 
not be assigned.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.14 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

The veteran's initial claim for service connection for 
multiple disabilities was filed in June 1985.  In conjunction 
with the veteran's claim, a Former prisoner of war (POW) 
examination was conducted in February 1986, at which time the 
veteran reported that he had experienced diarrhea, dysentery, 
acute malnutrition and avitaminosis during his period of 
imprisonment.  A physical examination revealed no medical 
evidence of dysentery or any residual disability resulting 
from the veteran's experience as a POW.  

The record is devoid of any medical records of treatment for 
any gastrointestinal disabilities from 1986 until 1993, at 
which time the veteran again claim entitlement to service 
connection for diseases resulting from his status as a POW.  
In support of his claim, the veteran submitted a joint 
affidavit from individuals with whom he had served, dated in 
March 1993, attesting to the fact that while a POW the 
veteran suffered from several disabilities, including 
avitaminosis, acute malnutrition, chronic dysentery, other 
nutritional deficiencies, and gastrointestinal disorders.  
The individuals also testified that the veteran continued to 
suffer from the stated diseases.  

Medical evidence of record during the period from June 1993 
through June 1997, VA as well as private treatment reports, 
reflect that the veteran received clinical evaluation and 
treatment for recurrent complaints of epigastric pain, bowel 
disturbance, occasional bouts of diarrhea, and weight loss.  
During a VA examination in June 1993, it was noted that a 
parasitology report of feces examination revealed T. 
trichiura ova.  There was no evidence of peptic ulcer 
disease.  The pertinent diagnosis was helminthiasis.  

A VA examination in April 1996 reported subjective complaints 
of epigastric pain; however, examination of the 
gastrointestinal system was unremarkable.  Stool was negative 
for parasitism.  On the occasion of a subsequent VA 
examination in August 1986, bowel disturbance was present 
with diarrhea.  Colon air contrast showed impression of 
possible slight irritability, otherwise grossly normal Barium 
enema.  Parasitology report showed few eggs of Trichuris 
trichiura.  The pertinent diagnoses were irritable bowel 
syndrome, intestinal parasitism, and malnutrition, etiology 
unknown.  

Among the above medical records was a private medical 
statement from Dr. Rodrigo Flores, dated in January 1997, 
wherein he reported that examination of the veteran revealed 
moderate dehydration secondary to irritable colon.  During a 
VA examination in June 1997, the veteran complained of 
recurrent colicky diffuse abdominal pains immediately 
followed by loose brownish stool before and after meals.  The 
veteran claimed that he received no improvement with 
medications.  The pertinent diagnoses were no irritable bowel 
syndrome, intestinal parasitism, and malnutrition, etiology 
unknown.  In a statement dated in August 1997, Dr. Mario S. 
Pablo reported that the veteran had been his patient since 
1948.  Dr. Pablo noted that the veteran suffered from several 
disabilities, including severe irritable bowel syndrome.  In 
a statement dated in March 1998, Dr. Pablo reported that all 
of his clinical records were destroyed in a fire in April 
1993.  

The veteran was afforded a VA examination in July 1998, at 
which time he complained of abdominal pain.  Following a 
physical examination, the examiner reported the diagnoses of 
intestinal parasitism (trichuriasis), malnutrition, and 
history of irritable bowel syndrome.  

During a VA examination in July 2000, the veteran complained 
of chronic diarrhea, abdominal pains and weight loss.  
Parasitology examination revealed a few eggs, confirming the 
diagnosis of helminthiasis.  The pertinent diagnoses were 
irritable bowel syndrome and intestinal parasitism 
(trichuriasis).  Another examination was conducted in October 
2000, at which time the veteran complained of recurrent bouts 
of constipation.  No diarrhea was reported.  The veteran also 
reported occasional epigastric pain which occurred rarely.  
It was noted that the veteran appeared thin and weak looking, 
with loss of muscle mass.  The pertinent diagnosis was 
helminthiasis.  The examiner noted that the history given by 
the veteran and his family members during the July 2000 
examination was different from the current examination; he 
stated that the history given during the current examination 
was "not typical of irritable bowel syndrome."

In an opinion dated in December 2000, the VA examiner who 
conducted the October 2000 examination explained that the 
veteran did not present with symptoms characteristic of 
irritable bowel syndrome.  The examiner also explained that 
the diagnostic criteria for irritable bowel syndrome, as 
proposed by manning, requires the presence of abdominal pain 
relieved by defecation or is associated with diarrhea and/or 
constipation, mucus in the stool and bloating; the pain 
should persists for 3 months.  The examiner noted that, in 
the previous examination of July 2000, the veteran's symptoms 
were compatible with irritable bowel syndrome; however, the 
history reported during the October 2000 VA examination was 
different from the previous.  

The examiner further explained that trichuriasis is usually 
asymptomatic; however, in heavy infestation, patients may 
present with symptoms consistent with inflammatory disease 
like Crohn's disease and ulcerative colitis, whose symptoms 
are indistinguishable from irritable bowel syndrome.  The way 
to differentiate irritable bowel syndrome from the former 2 
would be a combination of laboratory and imaging procedures.  
The examiner stated that helminthiasis can also co-exist with 
irritable bowel syndrome.  

In a rating action in May 2002, the RO granted a separate 
rating for malnutrition with anemia and assigned a 10 percent 
disability rating, effective May 22, 1996.  However, the RO 
confirmed the 30 percent rating assigned for irritable bowel 
syndrome and helminthiasis.  

II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  

Specifically, the June 1996 statement of the case, the July 
1996 supplemental statement of the case, the December 1996 
supplemental statement of the case, the September 1997 
supplemental statement of the case, the December 1998 
supplemental statement of the case, the September 1999 Board 
remand, and the May 2002 supplemental statement of the case, 
provided to both the veteran and his representative notify 
the veteran and his representative of the evidence necessary 
to substantiate his claim.  In a letter dated in May 2002, 
the veteran was again advised of the evidence that would 
substantiate his claim.  He was also informed of what 
evidence he was responsible for obtaining.  

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A (West Supp. 2001) have been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claim has been 
collected for review.  The clinical evidence of record 
contains sufficient information to rate the veteran's 
irritable bowel syndrome with helminthiasis according to the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  The Board is satisfied that the veteran has been 
adequately assisted in the development of his claim and that 
there are no outstanding pertinent records, which the RO has 
not obtained or attempted to obtain.  

The Board further notes that the VA examination reports 
include a history of the veteran's claimed disability.  
Several examination reports specifically note that the claims 
file had been reviewed.  Accordingly, the Board finds that no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated under the Veterans 
Claims Assistance Act of 2000.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.  

III.  Legal analysis.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (2002).  

The Board notes that the veteran's irritable bowel syndrome 
with helminthiasis is rated under the provisions of 
Diagnostic Codes 7324-7319.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  38 C.F.R. § 4.27 (2002).  

Intestinal or hepatic distomiasis is ratable as 
noncompensably disabling when there are mild or no symptoms; 
10 percent is assignable when moderate symptoms; or 30 
percent is assignable when there are severe symptoms under 
Code 7324.  

For irritable colon syndrome (spastic colitis, mucous 
colitis, etc.), a noncompensable evaluation is assigned when 
mild, with disturbances of bowel function with occasional 
episodes of abdominal distress.  A 10 percent rating is 
assigned when moderate with frequent episodes of bowel 
disturbances with abdominal distress.  A 30 percent rating is 
assignable when severe with diarrhea or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress under Code 7319.  

According to the provisions of 38 C.F.R. § 4.113, there are 
diseases of the digestive system, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  38 
C.F.R. § 4.113 (2001).  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding, as outlined in 
38 C.F.R. § 4.14.  In turn, 38 C.F.R. § 4.114 provides that 
ratings under Diagnostic Codes 7301 to 7329 inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  Rather, a single evaluation will be assigned 
under the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where warranted by the overall severity.  38 
C.F.R. § 4.114 (2002).  

The veteran has a history of several gastrointestinal 
problems, including irritable bowel syndrome.  He has 
continued to have recurrent, chronic abdominal discomfort for 
which he has been evaluated and treated by both VA and 
private physicians. 

In sum, while the Board has considered the veteran's 
complaints of alternating constipation and diarrhea, with 
frequent watery stools, accompanied by frequent abdominal 
distress, such symptomatology cannot serve as the basis for 
an evaluation in excess of the currently assigned 30 percent 
disability evaluation under Diagnostic Code 7319, for severe 
irritable bowel syndrome.  As noted above, the 30 percent 
rating is the highest available under Diagnostic Code 7319, 
and while the Board has considered the veteran's claim under 
alternative diagnostic codes, the record does not support a 
further increase under any other potentially applicable 
diagnostic code.  

The Board also notes that the veteran has consistently tested 
positive for multiple gastrointestinal parasitic 
infestations, with Trichiura Trichuris, collectively 
characterized for evaluative purposes as helminthiasis, which 
is now part and parcel of the aggregate service-connected 
disability.  However, as noted above, under circumstances as 
are present in this case, 38 C.F.R. § 4.114 requires that a 
single evaluation be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  The Board notes 
that a 30 percent rating is the maximum evaluation available 
under either Code 7319 or 7324.  Thus, only one 30 percent 
rating may be assigned for the veteran's gastrointestinal 
disability and no higher rating may be assigned under the 
rating schedule.  

Nor does the evidence indicate that an increased evaluation 
is warranted under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2002).  The evidence does not indicate that his disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
disability standards.  For example, there has been no 
objective evidence to suggest that this disability, standing 
alone, has caused marked interference with employment.  To 
the extent the disability does interfere with employment it 
is compensated for by the current 30 percent evaluation and 
by the fact that the vetera is currently in receipt of a 
total rating for compensation based on individual 
unemployability.  

In addition, there is no evidence that the veteran has 
recently been hospitalized for his disability.  Therefore, it 
is found that an extraschedular evaluation is not justified 
at this time.  In conclusion, it is found that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for the service-connected 
irritable bowel syndrome with helminthiasis.  38 C.F.R. 
§ 3.321.  


IV.  Entitlement to a separate rating for helminthiasis.

The regulations provide that the evaluation of the same 
disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Dyspnea, tachycardia, nervousness, 
fatigability, etc., may result from many causes; some may be 
service-connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  

The veteran has contended that his irritable bowel syndrome, 
helminthiasis and malnutrition should each be rated 
separately, arguing that these are distinct disorders, with 
different symptoms.  It is noteworthy that in a rating action 
in May 2002, the RO assigned a separate rating for 
malnutrition with anemia, evaluated as 10 percent disabling.  
However, the evidence of record includes a medical opinion by 
the VA examiner who conducted the October 2000 examination, 
who explained that "trichuriasis is usually asymptomatic; 
however, in heavy infestation, patients may present with 
symptoms consistent with inflammatory disease like Crohn's 
disease and ulcerative colitis, whose symptoms are 
indistinguishable from irritable bowel syndrome."  

After reviewing the evidence of record, the Board finds that 
awarding separate disability evaluation for irritable bowel 
syndrome and helminthiasis would be inappropriate.  The 
evidence noted above indicates that the manifestations of 
trichuriasis are indistinguishable from irritable bowel 
syndrome, which is the primary diagnosis.  

The presence of trichuriasis is a manifestation of symptoms 
associated with irritable bowel syndrome.  As noted above, 
the evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  For these 
reasons, the Board finds that the requested rating of these 
conditions separately would violate the regulatory principle 
against pyramiding, so that separate disability evaluations 
for irritable bowel syndrome and helminthiasis may not be 
assigned.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§ 4.14.  


ORDER

Entitlement to a rating in excess of 30 percent for irritable 
bowel syndrome with helminthiasis, to include a separate 
rating for each disability, is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

